The Supreme Court affirmed the judgment of the Court of Common Pleas on the 14th of April, 1884, in the following •opinion:
Per Curiam.
Although the work in question was not done in pursuance of the original ordinance, yet it was subsequently approved and ratified by ordinance. It was accepted by the city. The plaintiff' in error applied to the Survey Department, and procured a permit to eonect. with the sewer. He paid the requisite fee ; and has caused a pipe to be laid from the sewer to the curb line of his property. The making of a contract between the city and a contractor, as well as its adoption and ratification, do not require the ratification of the property owner; City to use vs. Hays, 12 Norris 72; and cases there cited.
Judgment affirmed.